Title: To George Washington from Antoine-Charles du Houx, baron de Vioménil, 30 November 1782
From: Vioménil, Antoine-Charles du Houx, baron de
To: Washington, George


                  
                     Sir,
                     Providence November th 1782
                  
                  The immediate Departure of this Army for the West Indies Depriving me of the Satisfaction to go and pay My Last Duties to your Exelency I entreat you to be Convinc’d of My Regreet not to be any more under your Commands as well as of the assurance of My Sincere Gratefulness for all the Marks of goodness you have honoured me with whilst I have Stay’d in america the Remembrance of it shall remain in My memory as Long as that of the Talent and other Rares qualities that Distinguishes your Exelency, and that gives you for ever the most extensive rights on the veneration and on the love of Every French man; my heart is as Deeply and as Sincerely impress’d with these Sentiments as with the Respectful Sense with which I have the honour to be Your Exelency’s very humble and most obedient Servant
                  
                     Le cte de viomenil
                     
                  
               